           Case 1:16-cr-00017-DAD-BAM Document 59 Filed 02/24/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00116-SAB
                                                                   1:16-00017-DAD-BAM
12                                 Plaintiff,
                                                          FINDINGS AND ORDER EXTENDING TIME FOR
13                           v.                           PRELIMINARY HEARING PURSUANT TO RULE
                                                          5.1(d) AND EXCLUDING TIME
14   MICHAEL LOPEZ,
                                                          DATE: February 25, 2021
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Stanley A. Boone
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on February 23, 2021.
19
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.      The date of the preliminary hearing in 1:20-MJ-00116-SAB is extended to March 25,
28

                                                           1
30
            Case 1:16-cr-00017-DAD-BAM Document 59 Filed 02/24/21 Page 2 of 2


 1 2021, at 2:00 p.m.

 2          2.      The date of the status hearing on the supervised release violation in 1:16-00017-DAD-

 3 BAM is continued to March 25, 2021, at 2 p.m.

 4          3.      The time between February 25, 2021, and March 25, 2021, shall be excluded from

 5 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 6          3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.

 7          IT IS SO ORDERED.

 8
     IT IS SO ORDERED.
 9
10 Dated:        February 24, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
